On this day Thursday the 31st day of July A.D. 1806 at the House of Samuel Abbott at 11 O’Clock in the forenoon personally appeared before me the Subscriber a Justice of the Peace in and for the said District of Michili-mackinac John B. Tessord proposed to be examined as a Witness. At the Same time appeared George Hoffman on the Part of the United States of America in this behalf, & Toussaint Pothier the General Agent in this part of the Country of the North West Company and the Special Agent of the said Company in this behalf. The Said John B. Tessord being duly Sworn deposes and Says that he knows nothing of the Seizure of the Goods in Question itself.
Question by Mr Hoffman, How were the Boats Loaded.
Answer. They had each a little better than a half load I know this having been employed by the Collector to Assist to unload the Said Boats and Store the Goods.
Question by Mr Hoffman, What kind of weather was it that day.
Answer. The weather was Good & according to my Idea not to prevent Boats from proceeding their Journey, having been out on the Lake that day myself.
*47Question by Mr Hoffman, Do Mr Johnson & Mr Nolin who live at the Saut St. Mary’s Dwell on the British or American Side.
Answer, On the American Side. sa John B. X Tessord marque
Sworn and Subscribed before me at my Chambers at Michilimackinac the 31st day of July A.D. 1806. Saml Abbott
J.P.D.M

[In the handwriting of Samuel Abbott]